SANDERS, Justice
(dissenting).
*869The Grand Jury of Orleans Parish indicted the applicants for murder. Pursuant to Article 313 of the Louisiana Code of Criminal Procedure, the trial judge ordered a bail hearing. During the hearing, the applicants began to call the State’s witnesses and propound questions directed to the discovery of the details of the State’s evidence. After the State objected to the use of the hearing for pre-trial discovery, the trial judge ruled that he would only receive evidence of extraordinary circumstances (such as alibi) tending to show that the proof of guilt was not evident or presumption great. The applicants did not perfect a bill of exceptions to this ruling, but applied to this Court for supervisory relief without serving the trial judge.
In my opinion, the ruling of the trial judge was correct.
I am also of the opinion that the showing made does not warrant the exercise of our supervisory jurisdiction.